The opinion of the court was delivered by
Collamer, J.
Every part of the definition of this highly penal offencé, given in the statute, is material. The defendant must be guilty of transporting, or aiding in transporting, a poor person, unable to maintain himself, from one town to another in this state, without an order of removal, with the intent to make such town chargeable with the maintainance. In this case, the defendant, being an overseer of the poor, furnished the pauper with some money with which to leave Dorset, and he, soon after, reached Wallingford. The whole was a question to the jury, whether the defendant was guilty ? Did he aid in transporting the pauper, and was it done with the intent charged ? The plaintiffs required of the court to charge the jury, in effect, that if the pauper, by means of the money furnished by defendant, came to Wallingford, then the defendant must be guilty. This would convict the defendant, entirely without regard to his intent, which constitutes the whole moral character of the offence.
The defendant, being an overseer of the poor, much stress is laid on the statute which provides that overseers of the poor shall take measures to prevent all tbe resident poor from strolling into other towns. But the statute does not provide, that, for the neglect of this duty, they shall be ad*231judged guilty of the offence, or be subject to the penalty, for which the plaintiffs are now suing.
Though furnishing the means of removal may be aiding in transporting ; — though this being done by an overseer to a sick and chargeable pauper, who thereon immediately passes into another town, may tend strongly to convince a jury of the intent of suclffoverseer ; yet, it will not shut out¡testimony, on his part, showing another and lawful intent; much less will it authorize a verdict against him regardless of his intent.
Judgment affirmed.